Citation Nr: 0709156	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  00-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial, compensable rating for residuals 
of a gunshot wound (GSW) to the right arm and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO granted service connection and an initial 
noncompensable rating for residual scars from a GSW to the 
right arm and back, effective July 29, 1999.  The veteran 
filed a notice of disagreement (NOD) in June 2000, and a 
statement of the case (SOC) was issued in July 2000.  The 
veteran filed a substantive appeal in August 2000.

In October 2000, the veteran offered testimony during an RO 
hearing; a transcript of that hearing is of record.

Following an October 2001 Board remand, the RO continued its 
denial of an initial, compensable rating for residual scars 
from a GSW to the right arm and back as noted in its July 
2002 supplemental SOC (SSOC).

In August 2003, the Board again remanded the matter to the RO 
for further action. After accomplishing further action, the 
RO continued the denial of the claim (as reflected in a 
November 2003 SSOC), and returned the matter to the Board for 
further appellate consideration.

In an August 2004 decision, the Board denied an initial, 
compensable rating for residual scars from a GSW to the right 
arm and back.  The appellant filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2005 Order, the Court granted a joint motion to vacate 
and remand (filed by representatives for both parties), and 
returned the case to the Board for compliance with the 
instructions in the joint motion.

Pursuant to joint motion directives, in January 2006, the 
Board remanded the matter to the RO (via the Appeals 
Management Center (AMC) in Washington, DC) for further 
action.  After accomplishing further action, the RO/AMC 
continued the denial of the claim (as reflected in a December 
2006 SSOC), and returned the matter to the Board for further 
appellate consideration.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board will continue to characterize the claim on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service- 
connected disability), as in the Board's prior October 2001, 
August 2003 and January 2006 remands.  To encompass 
considerations raised in the joint motion for remand, the 
Board has slightly recharacterized the claim on appeal, as 
reflected on the title page. 


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been completed.

2.  Since the July 29, 1999 effective date of the grant of 
service connection, none of the veteran's residual scars of 
his right arm, right hand, right shoulder, and right upper or 
middle back have resulted in any limitation of function of 
the part affected, and there is no objective evidence to 
establish that any such scars are tender or painful on 
examination; involve ulceration, poor nourishment, or 
instability; or cover an area warranting a compensable 
rating.

3.  At no point since the effective date of the grant of 
service connection have any of the veteran's scars in 
question been shown to be so exceptional or unusual so as to 
render the schedular criteria inadequate to evaluate the 
scars.  

4.  Medical evidence establishes that there is no residual 
muscle, nerve, or other  impairment associated with the 
veteran's GSW to the right arm and back..




CONCLUSION OF LAW

The criteria for an initial, compensable rating for residual 
scars of a GSW to the right arm and back have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.31, 4.56, 4.118, 
Diagnostic Codes 7801-7805 (as in effect before and since 
August 30, 2002); 4.73, Diagnostic Codes 5302, 5303, 5304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

An April 2006 post-rating RO letter notified the veteran and 
his representative of what was needed to establish 
entitlement to a higher rating, of VA's responsibilities to 
notify and assist him in his claim, and a request to advise 
the RO as to whether there was medical evidence showing 
treatment for the service-connected residual scars.  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support him 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, that letter requested that the veteran furnish 
any evidence that he had in his possession that pertained to 
his claim.  The Board finds that this letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met within 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the May 2000 rating action on appeal.  However, the 
Board finds that any delay in issuing the section 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  As indicated below, as a result of RO/AMC 
development, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the issuance of the 
April 2006 notice letter, the RO readjudicated the veteran's 
claim on the basis of all the evidence of record in December 
2006 (as reflected in the SSOC).

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  The April 2006 RO/AMC letter 
informed the appellant how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  Further, the November 2006 
SSOC reflects readjudication of the claims after issuance of 
that letter.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006); see also,  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield, 20 Vet. App. at 537. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  As indicated below, the RO has scheduled 
numerous VA examinations, and has provided the veteran with 
the opportunity to present testimony in support of his claim 
at a hearing before the RO.  Moreover, the veteran has been 
given opportunities to submit evidence to support his claim, 
and has not submitted any additional medical evidence.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding pertinent evidence that has not been 
obtained.  In this respect, the Board notes that, in July 
1999, the veteran stated that he had no treatment records, 
and in July 2001 and February 2004 statements, he indicated 
that he had no further evidence to submit.  The appellant has 
indicated that he has not received any VA or private 
outpatient treatment for the service-connected disability, 
thus no records have been identified or obtained.  In March 
2000, May 2000, March 2002, May 2003 and October 2006, the 
veteran was afforded comprehensive VA examinations in 
connection with his claim, reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  

II.  Background

The veteran served on active duty in the Marine Corps from 
June 1966 to April 1969.  Service medical records (SMRs) 
document that in May 1967 the veteran received a GSW to the 
back and right upper arm, and that he was hospitalized for 
approximately one week for treatment of this wound.  A 
September 1968 treatment note states that the veteran 
reported that he experienced sharp pain in the small of the 
back as a result of his GSW.  In March 1969, the veteran 
complained to a medical officer of having shrapnel in the 
right axillary region, and an x-ray examination that month 
indicated the presence of small metal fragments in the soft 
tissue of the medial aspect of the upper third of the 
humerus.  It was noted at separation that the veteran had a 6 
inch scar on his back, and a 1 inch scar under his right arm, 
and no defects or diagnoses were listed with respect to the 
veteran's overall condition.

On VA orthopedic examination in March 2000, the veteran 
reported that over the past 4 to 5 years he had been 
experiencing increasing numbness in his right arm, 
particularly in his right hand.  He stated that recently in 
July 1999 he had been diagnosed with multiple sclerosis (MS), 
and that as a result he had no choice but to retire from his 
work as a railroad signalman.  The veteran further stated 
that following his GSW during service, there were bullet 
fragments in his body that were near nerves and blood 
vessels, and that rather than attempt to remove these 
fragments, military physicians left the fragments in his body 
in the course of treating and clearing up the wound.  In 
documenting the veteran's reports, the examiner indicated 
that a copy of the veteran's claims file was not yet 
available.  It was noted objectively that the veteran had two 
scars, one on the posterolateral aspect of his chest wall, 
and another on the lateral aspect of the axilla, and the 
examiner could not palpate any foreign bodies within these 
areas.  

Orthopedic evaluation of the veteran's shoulders, hand, 
wrist, and elbow was normal, except for some limited motion 
of the right shoulder, which had a forward flexion of 140 
degrees and abduction of 140 degrees.  The veteran otherwise 
had a firm grip in both hands, and there was no major 
difference between the movements of the joints in either arm.  
There was no atrophy of the muscle groups in the right arm, 
and the left and right arm visually appeared to be equal as 
far as muscular development.  The examiner also opined that 
the veteran's present clinical picture was probably due to 
his MS, however, he reserved making any definitive conclusion 
as to this matter pending further VA neurological 
examination.  Additionally, an x-ray of the right shoulder 
conducted contemporaneously with the orthopedic examination 
showed no bony, soft tissue, or joint space abnormalities.

On VA examination by a neurologist that same month, it was 
noted that strength in the extremities was 5/5 on the left 
and 4+/5 on the right.  There was slight ataxia on the 
finger-to-nose test on the right and the heel-to-shin on the 
right, and the veteran had difficulty walking in tandem and 
tended to fall to the right.  Sensory examination was within 
normal limits, and reflexes were brisk on both sides.  The 
examiner diagnosed MS, and further opined that the veteran's 
arm symptoms were secondary to MS.  The examiner did not 
indicate whether the claims file was available for review.

On examination in May 2000 for the specific purpose of 
evaluating the veteran's scars, it was noted that the veteran 
had on his right flank a 10 x 2.5 cm atrophic scar without 
adhesions, and on his right axial 2 x 1 cm and 1 x 1 cm scars 
without adhesions.  The examiner also noted a past medical 
history of neuronal damage secondary to the veteran's GSW as 
well as MS.  The examination report indicated an impression 
of multiple scars secondary to gunshot shrapnel.  There was 
no indication of any review of the veteran's claims file.

In its May 2000 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
residual scars from a GSW to the right arm and back, 
effective July 29, 1999.

The veteran subsequently perfected an appeal of the May 2000 
decision, and in his June 2000 NOD the veteran contended that 
his MS was not the sole cause of the medical problems that 
affected his right arm.

During the October 2000 RO hearing, the veteran asserted that 
he experienced a limitation of motion and numbness in his 
right arm that was related at least in part to his GSW in 
service and resulting scars, as well as to MS, and 
furthermore that his scars were tender and painful.  The 
veteran stated that he has intermittently experienced 
discomfort from the scars, including some irritation from 
wearing clothing made of certain materials, and that since 
service he has also periodically experienced an numbness in 
his right arm and hand.  Also, according to the veteran, the 
VA examiners in March and May 2002 did not directly ask him 
at any point whether his scars were painful.

In October 2001, the Board remanded the veteran's claim to 
the RO to arrange for him to undergo further VA examination; 
medical findings that were fully responsive to the applicable 
rating criteria, and that assessed the extent to which the 
veteran's right arm condition was due to MS as opposed to his 
service-connected disability, were requested.

Pursuant to the remand, the veteran underwent VA examination 
in March 2002.  The report of that examination notes that the 
veteran had a 4-inch well healed laceration in the right 
posterior thoracic areas, without tenderness, adhesion, 
depression, ulceration, or paraspinal spasm.  No shrapnel was 
palpable.  The examiner indicated findings for range of 
motion for the veteran's thoracic and lumbosacral spine, of 
flexion to 85 degrees, backward extension to 30 degrees, 
right and left lateral flexion to 40 degrees, and right and 
left rotation to 35 degrees, with no objective evidence of 
pain on motion.

Examination of the right shoulder also revealed that the 
veteran had a 1-inch well healed laceration on the axilla, 
with no swelling, fluid, heat, erythema, tenderness, 
crepitus, or laxity.  No shrapnel was palpable.  The 
acromioclavicular joint appeared intact, and range of motion 
in the shoulder was flexion to 180 degrees, abduction to 180 
degrees, external rotation to 60 degrees, and internal 
rotation to 90 degrees.  There was a mild decrease in both 
fine and gross manipulation of the right hand, and the 
veteran had a mild limp to the left in his gait.  There was 
also no specific weakness of any muscle groups 1 to 4.

The examiner diagnosed shrapnel wounds, right axilla and 
right posterior thoracic area, and further noted that there 
was no evidence of weakened movement, excess fatigability, 
incoordination, or decreased movement due to pain, and that 
there were no specific deficits of peripheral nerves or 
muscles and no restriction of functional ability based on any 
such deficits.  The examiner also provided impressions based 
on his review of recent x-rays (the record does not show 
whether the examiner reviewed previous x-rays from March 
2000, or more recent x-rays), that with respect to the right 
shoulder there was no bony, soft tissue, or joint space 
abnormality, and that with respect to the chest the x-ray 
images showed a normal cardiomediastinal silhouette, clear 
lungs, and no hilar or mediastinal abnormalities.

In an April 2002 supplemental opinion, the March 2002 
examiner stated that there was no evidence of any dysfunction 
of muscles in the back or the right arm secondary to shrapnel 
wounds.  Nor did the veteran's back or right arm show 
weakness, atrophy, or loss of functional abilities.  The 
examiner further determined that there were some positive 
neurological findings of mild weakness of all extremities 
without drift, tremor, or atrophy, and mildly diminished 
posterior fossa function, but that these findings appeared to 
be related to the veteran's MS and not to the GSW or residual 
scars.

On examination in May 2003, the veteran was noted as having 
over the right upper back a 10 x 2 cm oblong, hyperpigmented, 
atrophic scar with numerous parallel vertical creases.  The 
scar was not keloidal, and there was no tenderness, 
ulceration, erythema, edema, or adherence to underlying 
structures.  There were tiny regular hyperpigmented suture 
marks beyond the limits of the scar bilaterally, and there 
was minimal depression of the surface contour of the scar.  
There did not appear to be any limitation of motion.  Also, 
on his right posterior upper arm, at the intersection with 
the axilla, the veteran had a 2 x 1 cm oval hyperpigmented 
and slightly indurated scar.  There was no ulceration, 
erythema, or tenderness, and there also did not appear to be 
any limitation of movement as a result of the scar.  The 
examiner diagnosed the veteran as having two scars from a 
gunshot wound.

On VA examination in October 2006, the examiner indicated 
that the service medical records showed that the veteran 
sustained a GSW to the right posterior chest wall with the 
bullet entering the right axilla near the upper arm.  It was 
indicated that the veteran sustained a flesh wound and there 
was no penetration to the chest cavity and no fracture or 
neurovascular injury.  It was indicated that he was treated 
with local wound care and after the wound healed he was sent 
to combat duty for two more years.  The examiner noted that, 
after release from service, the veteran had not sought any 
evaluation and treatment for residuals from the GSW to the 
right posterior chest wall and right axilla, upper arm 
region.  

On physical examination, the veteran walked slowly with a can 
due to generalized weakness form multiple sclerosis.  
Examination of his upper back revealed no localized 
tenderness of the spine or scar in the spine, upper thoracic 
or thoracic spine.  He had a transverse 10 centimeter scar in 
the right posterior chest wall in the infrascapular region.  
There was no localized tenderness, swelling, or deformity 
present.  There was no palpable bullet or shrapnel fragment 
palpable.  Motor power was 5/5 in the shoulder girdle in 
muscle groups 2, 3 and 4.  He had full range of motion of the 
right shoulder with forward flexion to 180 degrees, abduction 
to 180 degrees and external and internal rotation to 90 
degrees.  The examiner indicated that there was no clinical 
evidence of neurovascular impairment secondary to the gunshot 
wound.  There was no palpable deformity or bullet fragment 
felt in the upper arm or in the axillary region.  It was 
noted that the veteran had magnetic resonance imaging (MRI) 
testing in June 2006 which showed no evidence of a GSW of the 
spine.  The examiner included reports of x-rays of the 
thoracic spine, chest, right humerus and right shoulder in 
the report, which were essentially normal.  The x-ray of the 
right humerus showed several small opaque metallic appearing 
fragments in the peripheral soft tissues of the medial upper 
arm that likely represent residual bullet fragments.  

The examiner concluded that there was no clinical evidence of 
any muscle injury or weakness secondary to the GSW of the 
right posterior chest wall and upper arm axillary region.  He 
further indicated that there was clinically no evidence of 
any musculoskeletal limitation either due to pain, weakness, 
fatigue, lack of endurance after repetitive motion, 
incoordination or flare-up from residual of GSW to the back 
or upper arm on the right side.   

On VA scars examination in October 2006, the examiner 
indicted that the claims file was reviewed and noted the 
veteran's history of a GSW in service that resulted in one 
scar on the right side of the back and one underneath the 
right arm.  The examiner indicated that the scars were healed 
up well by now and the veteran had no symptoms in any of the 
scars.  On examination, the first scar on the right side of 
the lower back was 9.5 centimeters by 3 centimeters and 
rectangular.  The second scar was underneath the right armpit 
or axilla and was 2 centimeters by 1 centimeter, triangular 
or rectangular in shape.  The examiner indicated that both 
scars were nontender and not adherent, with smooth texture.  
The examiner also found no elevation, ulceration, loss of 
underlying tissue or inflammation; and noted that the color 
of the scar on the back was almost the same as the 
surrounding skin, and that the scar underneath the right arm 
was darker than the surrounding skin.  Further, the examiner 
expressed that there was no disfigurement due to the scars, 
and no limitation of function due to the scars.  

III.  Analysis

The veteran contends that his residuals of a GSW to the right 
arm and back are more severe than indicated by the current 
noncompensable rating, assigned following the initial grant 
of service connection in the rating action on appeal.

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such an evaluation and 
the requirement for a compensable rating are not met.  38 
C.F.R. § 4.31.

The RO has assigned an initial noncompensable rating for the 
veteran's residual scars under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Effective August 30, 2002, VA revised portions of the 
criteria for evaluating skin disabilities, to include scars.  
See 67 Fed. Reg. 49,596 (2002), (codified at 38 C.F.R. § 
4.118).  When the applicable statute(s) or regulation(s) 
governing entitlement to any benefit sought on appeal is 
revised during the pendency of the appeal, VA must adjudicate 
the claim under the revised criteria prior to the effective 
date of the change(s), and consider the revised criteria as 
of the effective date of the change(s).  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).  In this case, the Board has considered the 
claim under both the former and revised applicable criteria 
(giving the veteran notice of the revised criteria in the 
November 2003 SSOC); hence, there is no due process bar to 
the Board also considering the former and revised applicable 
criteria.

As indicated above, the veteran's residual scars are rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, for scars, 
other.  The rating criteria under Diagnostic Code 7805 did 
not change as a result of the above-cited August 2002 
revisions, and thus for time periods both prior to and 
subsequent to August 2002, scars are rated under this 
diagnostic code based on limitation of function of the part 
affected.

In this case, the weight of the medical evidence since the 
effective date of the grant of service connection establishes 
that any limitation of function due to scarring in the 
veteran's right arm, right hand, right shoulder, and right 
upper and middle back-the areas of the body that he has 
alleged have been affected by his residual scars-is 
negligible, at best; hence, a compensable rating for the 
scars, on this basis, is not warranted.  In this regard, the 
Board points out that the record, as a whole, establishes 
that to the extent that there are some signs of limitation of 
function in the affected parts of the veteran's body, these 
are most likely a result of his nonservice-connected MS, and 
are not the result of his residual scars.

On VA orthopedic examination in March 2000, the first 
comprehensive evaluation of record with respect to the 
severity of the veteran's service-connected residual scars, 
the veteran's range of motion in his shoulders, hand, wrist, 
and elbow were normal, except for motion in his shoulder of 
forward flexion of 140 degrees and abduction of 140 degrees, 
which the examiner characterized as reflecting only slight 
limitation of motion.  The veteran otherwise had a firm grip 
in both hands and no atrophy in the muscle groups in the 
right arm.  The examiner opined that the veteran's present 
clinical picture was probably due to his MS.  During a VA 
neurological examination that same month, the veteran showed 
a slight lack of strength in the right arm in comparison to 
the left arm, as well as a slight ataxia on the finger-to-
nose test on the right; the neurological examiner opined that 
the veteran's arm symptoms were secondary to MS.

On examination in May 2000, it was noted that the veteran had 
a prior medical history of neuronal damage secondary to GSW 
as well as MS.  The Board notes, however, that the May 2000 
examiner did not set forth as his actual medical diagnosis or 
opinion that the veteran at any point underwent neuronal 
damage as a result of his residual scars, but rather listed 
this finding in the examination report under the category of 
prior medical history.  Moreover, this finding appears to be 
based on the veteran's subjective assertions, and not on any 
review of the veteran's claims file or other objective 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  In any event, in its October 2001 remand, the 
Board  requested that future VA examiner(s) consider the 
extent to which any neurological impairment was due to MS, 
instead of due to service-connected GSW, and as noted below, 
the March 2002 examiner provided an opinion based on his 
objective examination of the veteran that any neurological 
symptoms appeared to be related to the veteran's MS and not 
to the GSW or residual scars.

The March 2002 examiner's report reflects that the veteran's 
thoracic and lumbosacral spine demonstrated flexion of 85 
degrees, backward extension of 30 degrees, right and left 
lateral flexion of 40 degrees, and right and left rotation of 
35 degrees, with no objective evidence of pain on motion.  
Range of motion in the shoulder was flexion of 180 degrees, 
abduction to 180 degrees, external rotation to 60 degrees, 
and internal rotation to 90 degrees.  There was a mild 
decrease in both fine and gross manipulation of the right 
hand.  There were no specific weaknesses of any muscle groups 
1 to 4, deficits of peripheral nerve or muscle, or 
restrictions of functional ability of nerve of muscle, and 
there was also no evidence of weakened movement, excess 
fatigability, incoordination, or decreased movement due to 
pain.  

In the April 2002 supplemental opinion, the March 2002 
examiner clarified that the veteran had no dysfunction of 
muscles in the back or the right arm secondary to shrapnel 
wounds, nor did the veteran's back or right arm show 
weakness, atrophy, or loss of functional abilities.  
Additionally, there were some positive neurological findings 
of mild weakness of all extremities without drift, tremor, or 
atrophy, and mildly diminished posterior fossa function, but 
according to the examiner these neurological findings 
appeared to be related to the veteran's MS and not to the GSW 
or residual scars.  On examination in May 2003, it was noted 
that there did not appear to be any limitation of motion as a 
result of the scars on the veteran's right upper back and his 
right posterior upper arm.  On VA examination in October 
2006, the examiner indicated that the was full range of 
motion of the right should and there was no clinical evidence 
of any muscle injury, weakness or musculoskeletal limitation 
as a result of the GSW of the back or upper arm.  The October 
2006 VA scar examination also indicated that there was no 
functional limitation due to the scars.  

Under these circumstances, the Board finds that the criteria 
for an initial, compensable rating for the veteran's scars 
under Diagnostic Code 7805 have not been met.

The Board also finds that a compensable rating for the scars 
under consideration is not assignable, at any point since the 
effective date of the grant of service connection, under any 
other potentially applicable diagnostic code.

Under the version of Diagnostic Code 7803 in effect prior to 
August 2002, scars that were superficial, poorly nourished, 
with repeated ulceration warranted a maximum 10 percent 
rating. 38 C.F.R. 4.118 (pre August 30, 2002).  While the 
medical evidence prior to August 2002 indicates that the 
veteran's scars may have been superficial, the evidence 
contains no findings of any poor nourishment or ulceration of 
the veteran's scars.  The March and May 2000 examiners did 
not document any poor nourishment or ulceration, and the 
March 2002 examiner stated that both scars were well-healed, 
the scar on the veteran's back in particular was without 
ulceration, and the scar on his arm showed no swelling or 
fluid.  The most recent October 2006 VA scars examination 
also indicated that the scars were well healed, nontender, 
not adherent, with no inflammation or loss of underlying 
tissue.

Under the revised version of Diagnostic Code 7803, scars that 
are superficial, and unstable warrant a maximum 10 percent 
rating.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. 4.118 (post August 30, 2002).  
Notwithstanding that the veteran's scars may be superficial, 
the May 2003 and October 2006 examination reports do not 
document any findings of instability as defined under the 
rating criteria, and furthermore indicates that there was no 
ulceration in any of the scars, and that the scar on the 
veteran's right arm was slightly indurated, as noted on the 
May 2003 examination report.  Moreover, the examination 
reports do not state, nor has the veteran at any point 
asserted, that the veteran's residual scars have become 
unstable in any respect since the March 2002, when the 
previous VA examiner characterized the veteran's scars as 
being well-healed more than 30 years since the original 
injury.

Diagnostic Code 7804 is also potentially applicable in this 
case.  According to the version of this code in effect prior 
to August 2002, scars that were superficial, tender and 
painful on objective demonstration warranted a maximum 10 
percent rating.  A 10 percent rating was available for 
assignment, when the requirements were met, even though the 
location might be on the tip of the finger or toe, and the 
rating might exceed the amputation value for the limited 
involvement.  38 C.F.R. 4.118 (pre August 30, 2002).  The 
March and May 2000 examiners did not document any tenderness 
or pain on objective demonstration in the area of the 
veteran's scars, and the May 2002 examiner specifically found 
on examination of the veteran that there was no tenderness in 
the scars, nor were there any signs of decreased movement due 
to pain in the areas of the body affected by the scars.  Most 
recently, in October 2006, the VA examiner again indicated 
that the scars were not tender and there was no limitation of 
function due to the scars.  The Board points out here that 
under the version of Diagnostic Code 7804 effective prior to 
August 2002, there must be tenderness and pain on objective 
demonstration for a compensable rating, and thus a veteran's 
subjective assertions of any pain require accompanying 
medical evidence of pain and/or tenderness, in order to 
obtain a compensable rating.

Under the revised version of Diagnostic Code 7804, scars that 
are superficial, and painful on examination, warrant a 
maximum 10 percent rating.  A superficial scar is one not 
associated with underlying soft tissue damage.  Also, a 10 
percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118 (post August 
30, 2002).  The May 2003 and October 2006 examiners 
documented on objective examination of the veteran's scars 
that there was no tenderness.

Additionally, under the revised version of Diagnostic Code 
7801, scars other than on the head, face, or neck, that are 
deep or that cause limited motion, and cover an area of at 
least 6 square inches (39 square cm.) warrant a compensable 
rating; also, under the revised version of Diagnostic Code 
7802, scars other than on the head, face, or neck, that are 
superficial and do not cause limited motion, and cover an 
area of at least 144 square inches (929 square cm.) warrant a 
compensable rating.  Notwithstanding the matter of whether 
the veteran's scars are superficial or deep, none of the 
measurements of the veteran's scars that are of record would 
correspond to a compensable rating under either of these 
diagnostic codes.

Consistent with points raised in the joint motion, the Board 
has also considered whether a compensable rating for GSW 
residuals to the right arm and back is warranted on the basis 
of muscle impairment. 

To warrant a 10 percent rating for muscle disability of any 
muscle groups affecting the shoulder (Muscles groups II, III 
and IV), the evidence must show at least moderate impairment.  
See 38 C.F.R. § 4.73, Diagnostic Codes 5302, 5303, 5304 
(2006).  Objective findings consistent with a moderate muscle 
injury include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  See 38 
C.F.R. § 4.56 (2006).  

In this case, pertinent medical evidence includes that 
findings of the March 2002 examiner that there was no 
evidence of any dysfunction of muscles in the back or the 
right arm secondary to shrapnel wounds.  There also was no 
back or right arm show weakness, atrophy, or loss of 
functional abilities.  The examiner further concluded that 
the findings of some mild weakness of all extremities and 
diminished posterior fossa function were related to the 
veteran's MS and not to the GSW or residual scars.  Most 
recently in October 2006, the VA examiner noted that x-rays 
revealed some retained metallic fragments in the soft tissues 
of the medial upper arm.  However, the examiner concluded 
that there was no clinical evidence of any muscle injury or 
weakness secondary to the GSW to the right posterior chest 
wall and upper arm axillary area.

As the objective findings on VA examinations indicate that 
there is no muscle impairment as a result of the GSW, and no 
such symptomatology is otherwise shown or alleged, the 
criteria for rating muscle injuries is not applicable.  The 
Board also notes that the medical record presents no other 
basis for assignment of a compensable rating for the GSW 
residuals under consideration, to include on the basis of 
neurological impairment (not shown).  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  The Board also 
finds that there is no showing that, at any point since the 
effective date of the grant of service connection, the 
veteran's residual scars have reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis, pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (cited to in the 
July 2000 SOC).  There is no showing that the veteran's 
residual scars have resulted in marked interference with 
employment (i.e. beyond that contemplated in the assigned 
rating) and, in fact, the veteran stopped working in 1999 due 
to symptoms from MS.  Moreover, this disability has not been 
shown to warrant frequent periods of hospitalization, or to 
otherwise render inadequate the application of the regular 
schedular standards.  In the absence of objective evidence of 
such factors as outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board concludes that 
there no basis for staged rating, pursuant to Fenderson, and 
that the claim for an initial, compensable rating for 
residuals of a GSW to the right arm and back (scars) must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the competent evidence is against the 
veteran's claim, this doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for residuals of a GSW to the 
right arm and back (scars) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


